         Case 1:19-cv-05516-DLC Document 98 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
SIGNIFY NORTH AMERICA CORPORATION and :                  19cv5516 (DLC)
SIGNIFY HOLDING B.V.,                  :
                                       :                       ORDER
                     Plaintiffs,       :
                                       :
          -v-                          :
                                       :
AXIS LIGHTING, INC.,                   :
                                       :
                     Defendant.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On October 9, 2020, plaintiffs filed a renewed motion to

strike defendant’s seventh affirmative defense of patent misuse.

It is hereby

     ORDERED that defendant shall file any opposition to

plaintiffs’ motion to strike by October 23, 2020.

     IT IS FURTHER ORDERED that plaintiffs shall file any reply

in support of their motion to strike by October 30, 2020.


Dated:       New York, New York
             October 9, 2020
